FILED
                             NOT FOR PUBLICATION                            JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDGAR HOVHANNISYAN,                              No. 09-70629

               Petitioner,                       Agency No. A078-443-859

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Edgar Hovhannisyan, a native and citizen of Armenia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his second motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny

the petition for review.

      The BIA did not abuse its discretion by denying Hovhannisyan’s motion to

reopen as untimely where the motion was filed more than 90 days after the BIA’s

final order, see 8 C.F.R. § 1003.2(c)(2), and Hovhannisyan failed to establish

changed country conditions in Armenia to qualify for the regulatory exception to

the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey,

538 F.3d 988, 996-97 (9th Cir. 2008) (underlying adverse credibility determination

rendered evidence of changed circumstances immaterial).

      We reject Hovhannisyan’s contentions that the BIA failed to consider his

country conditions evidence and did not adequately explain its decision. See

Najmabadi, 597 F.3d at 990-91. We also reject Hovhannisyan’s contention that

the BIA’s decision violates due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error for due process violation).

      To the extent Hovhannisyan challenges the agency’s underlying adverse

credibility determination, we decline to review those contentions because the court

previously addressed the issue in Hovhannisyan v. Ashcroft, No. 03-73567 (9th

Cir. 2005). See Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991) (under the




                                          2                                      09-70629
‘law of the case doctrine,’ one panel of an appellate court will not reconsider

questions which another panel has decided on a prior appeal in the same case).

      PETITION FOR REVIEW DENIED.




                                          3                                       09-70629